          Case 1:19-cv-03835-JDB Document 28 Filed 12/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  AUGUST CABRERA et al.,

         Plaintiffs,

                 v.                                         Civil Action No. 19-3835 (JDB)
  ISLAMIC REPUBLIC OF IRAN,

         Defendant.


                                CASE MANAGEMENT ORDER

       Upon consideration of [27] plaintiffs’ renewed motion for entry of a case management

order, and the entire record herein, it is hereby

       ORDERED that [27] plaintiffs’ renewed motion for entry of a case management order is

GRANTED, and it is further ORDERED that the following case management plan shall govern

further proceedings:

   1. Plaintiffs shall file a Second Amended Complaint by not later than March 1, 2021 adding

       the claims of additional plaintiffs as described in their renewed motion. The additional

       plaintiffs’ claims will be materially identical in form to the plaintiff-specific paragraphs in

       Part IV of the First Amended Complaint, and the Second Amended Complaint will not

       make any changes to the other sections of the First Amended Complaint. Proceedings in

       this case will not be delayed while Plaintiffs finalize, file, and serve this Second Amended

       Complaint.

   2. Plaintiffs shall file a further status report by not later than March 8, 2021.




                                                    1
         Case 1:19-cv-03835-JDB Document 28 Filed 12/14/20 Page 2 of 2




   3. Plaintiffs shall file a motion for default judgment and any motion to submit evidence under

       seal by not later than September 18, 2021.

   4. Plaintiffs shall file the final bellwether attack list, final exhibit list, final expert reports, and

       final witness list by not later than October 4, 2021.

   5. A pretrial conference shall be held in Courtroom 30 on October 8, 2021.

   6. The Bellwether Hearing shall commence on October 18, 2021. The Hearing shall last four

       or fewer full trial days and will include evidence on overarching liability issues relevant to

       all of the attacks and specific evidence pertaining to not more than ten individual bellwether

       attacks. The individual bellwether attacks will include one attack that represents each of

       the geographies and each of the attack types detailed in [27] plaintiffs’ Motion. The Court

       shall determine at a later date the number of plaintiffs who should present damages

       evidence at the Bellwether Hearing.

   7. Plaintiffs shall file proposed findings of fact and conclusions of law and a proposed

       administrative plan governing the appointment of Special Masters, and propose Special

       Masters for other plaintiffs associated with the bellwether attacks who did not present

       damages evidence at the Bellwether Hearing by not later than November 12, 2021.

   8. The Court shall subsequently adjudicate liability for the non-bellwether attacks based on

       written submissions.

       SO ORDERED.

                                                                                       /s/
                                                                                JOHN D. BATES
                                                                           United States District Judge
Dated: December 14, 2020




                                                    2
